THE UNITS SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND TRANSFER OF THE INTERESTS IS RESTRICTED AS A RESULT THEREOF, AND ALSO BY THE TERMS OF THIS AGREEMENT SUBSCRIPTION AGREEMENT Name of Subscriber EQUITIES MEDIA ACQUISTION CORP INC. Meade Technologies, Inc. 455 Broadway 4th Floor New York, New York 10012 Ladies and Gentlemen: 1.Subscription.I (sometimes referred to herein as the “Investor”) hereby subscribe for and agree to purchase 10Unit(s) (as defined below) of Meade Technologies, Inc, a Delaware corporation (the “Company”), on the terms and conditions described herein and in the term sheet dated November 12, 2007 (“Term Sheet”) and draft Private Placement Memorandum prepared for the Private Placement described below (collectively, the “Offering Documents”), together with all supplements, if any, relating to this Offering.Terms not defined herein are as defined in the Offering Documents.The purchase price per Unit is $1,000,000.The Offering is $10,000,000, or 10 Units. By execution of this Subscription Agreement the Investor accepts the terms of the Term Sheet and acknowledges the terms and conditions thereof. THE AGGREGATE AMOUNT SUBSCRIBED FOR HEREBY IS $10,000,000. 2.Description of Units.Each Unit consists of (i) 250,000 shares of Series A Preferred Stock (“Preferred Stock”) and (ii) 500,000 shares of common stock ("Common Stock") of the Company.The Preferred Stock and Common Stock are herein called the Bridge Securities.Following the completion of the sale of Bridge Securities pursuant to this Subscription Agreement, the Company intends to conduct a private placement (the “Private Placement”) of its common stock in the approximate amount of $30,000,000; although the Company can not provide any assurances that the Private Placement will be completed.The proceeds of the Offering will be placed in a segregated, non-interest bearing escrow account described below, until subscriptions are received and accepted by the Company for the Offering, at which time the Closing (as defined below) will occur.The offering will continue until all 10 Units have been sold or the Company determines to close the offering, but in any event the offering will close no later than the Termination Date, (as defined below).If subscriptions for the Offering are not received and accepted by the Company on or prior to the Termination Date, the offering will not close and all investors’ funds will be returned without interest or deduction. 3.Purchase. (a)I hereby tender to the Company cash or a check or wire transfer (information to be provided to me on my request) made payable to Meade Technologies, Inc. in the amount indicated above, an executed copy of this Subscription Agreement and an executed copy of my Investor Questionnaire. EQUITIES MEDIA ACQUISTION CORP INC. 1 (b)This offering will continue until the earlier of (a) the sale of 10 Units or (b) November 30, 2007 (the “Termination Date”).Payments delivered herewith will be held in an escrow account subject to the terms and conditions herein.Upon the earlier of a closing for my subscription or completion of the offering, I will be notified promptly by the Company as to whether my subscription has been accepted by the Company. 4.Acceptance or Rejection of Subscription. (a)I understand and agree that the Company reserves the right to reject this subscription for the Units, in whole or in part, for any reason and at any time prior to the Closing, notwithstanding prior receipt by me of notice of acceptance of my subscription. (b)In the event of the rejection of this subscription, my subscription payment will be promptly returned to me without interest or deduction and this Subscription Agreement shall have no force or effect.In the event my subscription is accepted and the offering is completed, the funds specified above shall be released to the Company. 5.Closing.The closing (“Closing”) of this offering may occur any time and from time to time before the Termination Date.If subscriptions for all 10 Units are not received and accepted by the Company on or prior to the Termination Date, the Offering will not close and all investors’ funds will be returned without interest or deduction.The Units subscribed for herein shall not be deemed issued to or owned by me until one copy of this Subscription Agreement has been executed by me and countersigned by the Company and the Closing with respect to such Units has occurred. 6.Disclosure.Because this offering is limited to accredited investors as defined in Section 2(15) of the Act, and Rule 501 promulgated thereunder, in reliance upon the exemption contained in Section 4(2) of the Act and applicable state securities laws, the Units are being sold without registration under the Act.I acknowledge receipt of the Offering Documents and all related documents and represent that I have carefully reviewed and understand the Offering Documents and its exhibits.I have received all information and materials regarding the Company that I have requested.I fully understand that the Company has a limited financial and operating history and that the Units are speculative investments, which involve a high degree of risk of the loss of my entire investment.I fully understand the nature of the risks involved in purchasing the Units and I am qualified by my knowledge and experience to evaluate investments of this type.I have carefully considered the potential risks relating to the Company and purchase of its Units and have, in particular, reviewed each of the risks set forth in the Offering Documents.Both my advisors and I have had the opportunity to ask questions of and receive answers from representatives of the Company or persons acting on its behalf concerning the Company and the terms and conditions of a proposed investment in the Company and my advisors and I have also had the opportunity to obtain additional information necessary to verify the accuracy of information furnished about the Company.Accordingly, I have independently evaluated the risks of purchasing the Units. 7.Investor Representations and Warranties.I acknowledge, represent and warrant to, and agree with, the Company as follows: EQUITIES MEDIA ACQUISTION CORP INC. 2 (a)I am aware that my investment involves a high degree of risk as disclosed in the Offering Documents and have read carefully the Offering Documents and I understand that by signing this Subscription Agreement I am agreeing to be bound by all of the terms and conditions of the Term Sheet and Preferred Stock which are included in the Offering Documents, and my signature on this Subscription Agreement is deemed to be a signature on the Term Sheet. (b)I acknowledge and am aware that there is no assurance as to the future performance of the Company. (c)I acknowledge that there may be certain adverse tax consequences to me in connection with my purchase of Units, and the Company has advised me to seek the advice of experts in such areas prior to making this investment. (d)I am purchasing the Units for my own account for investment purposes and not with a view to or for sale in connection with the distribution of the Units, the Preferred Stock, or the Common Stock, nor with any present intention of selling or otherwise disposing of all or any part of the foregoing securities.I agree that I must bear the entire economic risk of my investment for an indefinite period of time because, among other reasons, the Units have not been registered under the Securities Act or under the securities laws of any state and, therefore, cannot be resold, pledged, assigned or otherwise disposed of unless they are subsequently registered under the Securities Act and under applicable securities laws of certain states or an exemption from such registration is available.Furthermore, I hereby acknowledge and agree that I will not sell, transfer, pledge, encumber, give or otherwise dispose of, either publicly or privately, the Units, the Preferred Stock, or the Common Stock.I hereby authorize the Company to place a legend denoting the restrictions on the Units that may be issued to me, as well as the Preferred Stock and Common Stock. (e)Except as described in my Investor Questionnaire, I am not a member of the National Association of Securities Dealers, Inc. (“NASD”); I am not and have not, for a period of 12 months prior to the date of this Subscription Agreement, been affiliated or associated with any company, firm, or other entity which is a member of the NASD; and I do not own any stock or other interest in any member of the NASD (other than interests acquired in open market purchases). (f)I recognize that the Units, as an investment, involve a high degree of risk including, but not limited to, the risk of economic losses from operations of the Company and the total loss of my investment.I believe that the investment in the Units is suitable for me based upon my investment objectives and financial needs, and I have adequate means for providing for my current financial needs and contingencies and have no need for liquidity with respect to my investment in the Company. (g)I have been given access to full and complete information regarding the Company and have utilized such access to my satisfaction for the purpose of obtaining information in addition to, or verifying information included in, the Offering Documents and related documents, and I have either met with or been given reasonable opportunity to meet with officers of the Company for the purpose of asking questions of, and receiving answers from, such officers concerning the terms and conditions of the offering of the Units and the business and operations of the Company and to obtain any additional information, to the extent reasonably available. EQUITIES MEDIA ACQUISTION CORP INC. 3 (h)I have such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of an investment in the Units and have obtained, in my judgment, sufficient information from the Company to evaluate the merits and risks of an investment in the Company.I have not utilized any person as my purchaser representative as defined in Regulation D under the Securities Act in connection with evaluating such merits and risks. (i)I have relied solely upon my own investigation in making a decision to invest in the Company. (j)I have received no representation or warranty from the Company or any of its officers, directors, employees or agents in respect of my investment in the Company and I have received no information (written or otherwise) from them relating to the Company or its business other than as set forth in the Offering Documents.I am not participating in the offer as a result of or subsequent to: (i) any advertisement, article, notice or other communication published in any newspaper, magazine or similar media or broadcast over television or radio or (ii) any seminar or meeting whose attendees have been invited by any general solicitation or general advertising. (k)I have had full opportunity to ask questions and to receive satisfactory answers concerning the offering and other matters pertaining to my investment and all such questions have been answered to my full satisfaction. (l)I have been provided an opportunity to obtain any additional information concerning the offering and the Company and all other information to the extent the Company possesses such information or can acquire it without unreasonable effort or expense. (m)I am an “accredited investor” as defined in Section 2(15) of the Securities Act and in Rule 501 promulgated thereunder and have attached the completed Accredited Investor Questionnaire to indicate my “accredited investor” category.I can bear the entire economic risk of the investment in the Units for an indefinite period of time and I am knowledgeable about and experienced in investments in the equity securities of non-publicly traded companies, including early stage companies.I am acquiring the Units for my own account for investment purposes only and not with a view to the resale or distribution of such securities within the meaning of the Securities Act of 1933, as amended.I am not acting as an underwriter or a conduit for sale to the public or to others of unregistered securities, directly or indirectly, on behalf of the Company or any person with respect to such securities. (n)I understand that (1) the Units and the underlying securities have not been registered under the Securities Act, or the securities laws of certain states in reliance on specific exemptions from registration, (2) no securities administrator of any state or the federal government has recommended or endorsed this offering or made any finding or determination relating to the fairness of an investment in the Company and (3) the Company is relying on my representations and agreements for the purpose of determining whether this transaction meets the requirements of the exemptions afforded by the Securities Act and certain state securities laws. (o)I understand that (1) since neither the offer nor sale of the Units has been registered under the Securities Act or the securities laws of any state, the Units may not be sold, assigned, pledged or otherwise disposed of unless they are so registered or an exemption from such registration is available, and (2) it is not anticipated that there will be any market for the resale of the Units. EQUITIES MEDIA ACQUISTION CORP INC. 4 (p)I have been urged to seek independent advice from my professional advisors relating to the suitability of an investment in the Company in view of my overall financial needs and with respect to the legal and tax implications of such investment. (q)If the Investor is a corporation, company, trust, employee benefit plan, individual retirement account, Keogh Plan, or other tax-exempt entity, it is authorized and qualified to become an Investor in the Company and the person signing this Subscription Agreement on behalf of such entity has been duly authorized by such entity to do so. (r)The information contained in my Investor Questionnaire, as well as any information which I have furnished to the Company with respect to my financial position and business experience, is correct and complete as of the date of this Subscription Agreement and, if there should be any material change in such information prior to the Closing of the offering, I will furnish such revised or corrected information to the Company.I hereby acknowledge and am aware that except for any rescission rights that may be provided under applicable laws, I am not entitled to cancel, terminate or revoke this subscription and any agreements made in connection herewith shall survive my death or disability. 8.Indemnification.I hereby agree to indemnify and hold harmless the Company and its officers, directors, stockholders, employees, agents, and counsel against any and all losses, claims, demands, liabilities, and expenses (including reasonable legal or other expenses, including reasonable attorneys’ fees) incurred by each such person in connection with defending or investigating any such claims or liabilities, whether or not resulting in any liability to such person, to which any such indemnified party may become subject under the Securities Act, under any other statute, at common law or otherwise, insofar as such losses, claims, demands, liabilities and expenses (a) arise out of or are based upon any untrue statement or alleged untrue statement of a material fact made by me and contained in this Subscription Agreement or my Investor Questionnaire, or (b) arise out of or are based upon any breach by me of any representation, warranty, or agreement made by me contained herein or therein. 9.Severability.In the event any parts of this Subscription Agreement are found to be void, the remaining provisions of this Subscription Agreement shall nevertheless be binding with the same effect as though the void parts were deleted. 10.Choice of Law and Jurisdiction.This Subscription Agreement shall be governed by the laws of the State of Florida as applied to contracts entered into and to be performed entirely within the State of Florida.Any action arising out of this Subscription Agreement shall be brought exclusively in a court of competent jurisdiction in Broward County, Florida, and the parties hereby irrevocably waive any objections they may have to venue in Broward County, Florida. 11.Counterparts.This Subscription Agreement may be executed in one or more counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument.The execution of this Subscription Agreement may be by actual or facsimile signature. EQUITIES MEDIA ACQUISTION CORP INC. 5 12.Benefit.This Subscription Agreement shall be binding upon and inure to the benefit of the parties hereto. 13.Notices and Addresses.All notices, offers, acceptance and any other acts under this Subscription Agreement (except payment) shall be in writing, and shall be sufficiently given if delivered to the addresses in person, by Federal Express or similar courier delivery or by facsimile delivery, as follows: Investor:At the address designated on the signature page of this Subscription Agreement. The Company:Meade Technologies, Inc. 455 Broadway 4th Floor New York, New York 10012 fax: 305-520-0324 or to such other address as any of them, by notice to the others may designate from time to time.The transmission confirmation receipt from the sender’s facsimile machine shall be conclusive evidence of successful facsimile delivery.Time shall be counted to, or from, as the case may be, the delivery in person or by mailing. 14.Entire Agreement.This Subscription Agreement constitutes the entire agreement between the parties with respect to the subject matter hereof and supersedes all prior oral and written agreements between the parties hereto with respect to the subject matter hereof.This Subscription Agreement may not be changed, waived, discharged, or terminated orally but, rather, only by a statement in writing signed by the party or parties against which enforcement or the change, waiver, discharge or termination is sought. 15.Section Headings.Section headings herein have been inserted for reference only and shall not be deemed to limit or otherwise affect, in any matter, or be deemed to interpret in whole or in part, any of the terms or provisions of this Subscription Agreement. 16.Survival of Representations, Warranties and Agreements.The representations, warranties and agreements contained herein shall survive the delivery of, and the payment for, the Units. 17.Acceptance of Subscription.The Company may accept this Subscription Agreement at any time for all or any portion of the Units subscribed for by executing a copy hereof as provided and notifying me within a reasonable time thereafter. 18.Inconsistencies.If there are any inconsistencies between this Agreement and the Term Sheet, the terms of the Term Sheet shall govern. RESIDENTS OF ALL STATES: THE UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.THE UNITS ARE SUBJECT TO REGISTRATIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.THE UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING DOCUMENTS.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. EQUITIES MEDIA ACQUISTION CORP INC. 6 RESIDENTS OF FLORIDA:EACH FLORIDA RESIDENT WHO SUBSCRIBES FOR THE PURCHASE OF SECURITIES HEREIN HAS THE RIGHT, PURSUANT TO SECTION 517.061(11)(A)(5) OF THE FLORIDA SECURITIES ACT, TO WITHDRAW HIS SUBSCRIPTION FOR THE PURCHASE AND RECEIVE A FULL REFUND OF ALL MONIES PAID WITHIN THREE BUSINESS DAYS AFTER THE EXECUTION OF THE SUBSCRIPTION AGREEMENT OR PAYMENT FOR THE PURCHASE HAS BEEN MADE, WHICHEVER IS LATER.WITHDRAWAL WILL BE WITHOUT ANY FURTHER LIABILITY TO ANY PERSON.TO ACCOMPLISH THIS WITHDRAWAL, A SUBSCRIBER NEED ONLY SEND A LETTER OR TELEGRAM TO THE COMPANY AT THE ADDRESS SET FORTH IN THIS CONFIDENTIAL TERM SHEET INDICATING HIS INTENTION TO WITHDRAW. SUCH LETTER OR TELEGRAM SHOULD BE SET AND POSTMARKED PRIOR TO THE END OF THE AFOREMENTIONED THIRD BUSINESS DAY.IT IS ADVISABLE TO SEND SUCH LETTER BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME IT WAS MAILED.IF THE REQUEST IS MADE ORALLY, IN PERSON OR BY TELEPHONE TO AN OFFICER OF THE COMPANY, A WRITTEN CONFIRMATION THAT THE REQUEST HAS BEEN RECEIVED SHOULD BE REQUESTED. EQUITIES MEDIA ACQUISTION CORP INC. 7 Manner in Which Title is to be Held.(check one) — Individual Ownership — Community Property — Joint Tenant with Right of Survivorship (both parties must sign) — Partnership — Tenants in common — Corporation Trust — IRA or Keogh X Other (please indicate) Company Dated: November 12, 2007 INDIVIDUAL INVESTORS ENTITY INVESTORS Name of entity, if any EQUITIES MEDIA ACQUISTION CORP INC Signature (Individual) By:/s/Arne Van Roon *Signature Its: Arne Van Roon Signature (Joint) Title: Director (all record holders must sign) Arne Van Roon Name(s) Typed or Printed Name Typed or Printed Address to Which Correspondence Should be Directed Address to Which Correspondence Should be Directed World Trade Centre Lugano-Agno Switzerland City, State and Zip Code City, State and Zip Code N/A Tax Identification or Social Security Number Tax Identification or Social Security Number * If Units are being subscribed for by any entity, the Certificate of Signatory on the next page must also be completed The foregoing subscription is accepted and the Company hereby agrees to be bound by its terms on 5th day of November, 2007. MEADE TECHNOLOGIES, INC. Dated:11/5/2007 By:/s/Darren Rennick Name: Darren Rennick Its: President EQUITIES MEDIA ACQUISTION CORP INC. 8 CERTIFICATE OF SIGNATORY (To be completed if Units are being subscribed for by an entity) I, Arne Van Roon , theDirectorof Equities Media Acquisition Corp Inc.(“Entity”), aCompany (name of signatory)(title) (name of entity)(type of entity) hereby certify that I am empowered and duly authorized by the Entity to execute the Subscription Agreement and to purchase the Units, and certify further that the Subscription Agreement has been duly and validly executed on behalf of the Entity and constitutes a legal and binding obligation of the Entity. IN WITNESS WHEREOF, I have set my hand this 12th day of November, 2007. /s/Arne Van Roon (Signature) EQUITIES MEDIA ACQUISTION CORP INC. 9 ACCREDITED INVESTOR QUESTIONNAIRE Purpose of this Questionnaire The Units (the “Units”) of Meade Technologies, Inc., a Delaware corporation (the “Company”), (i) 250,000 shares of Series A Preferred Stock and (ii) 500,000 shares of common stock of the Company are being offered under the Securities Act of 1933, as amended (the “1933 Act”), or the securities laws of any state, in reliance on the exemptions contained in Sections 4(2) and 4(6) and Regulation D Rule 506 of the 1933 Act and on similar exemptions under applicable state laws. Under Sections 4(2) and 4(6) and Regulation D Rule 506 and/or certain state laws, the Company may be required to determine that an individual, or an individual together with a “purchaser representative” or each individual equity owner of an investing entity meets certain suitability requirements before selling the Units to such individual or entity.THE COMPANY MAY, AT ITS ELECTION, NOT SELL UNITS TO A SUBSCRIBER WHO HAS NOT COMPLETELY FILLED OUT THIS QUESTIONNAIRE.This Questionnaire does not constitute an offer to sell or a solicitation of an offer to buy the Units or any other security. Instructions One (1) copy of this Questionnaire should be completed, signed, dated, and delivered to Meade Technologies, Inc.; Attn: Secretary, 455 Broadway, 4th Floor, New York, New York 10012. Please Answer All Questions If the appropriate answer is “None” or “Not Applicable,” so state.Please print or type your answers to all questions.Attach additional sheets if necessary to complete your answers to any item. Your answers will be kept strictly confidential at all times; however, the Company may present this Questionnaire to such parties as it deems appropriate, including its counsel, in order to assure itself that the offer and sale of the Units will not result in a violation of the registration provisions of the 1933 Act or a violation of the securities laws of any state. (1) Please provide the following personal information: Name:Arne van Roon Age: Residence Address (including zip code): World Trade Centre Lugano-Agno Switzerland Telephone Numbers: Residence:Business: Email Address: Cell Phone: (2) Please describe your present or most recent business or occupation and indicate such information as the nature of your employment, the principal business of your employer, the principal activities under your management or supervision, and the scope (e.g., dollar volume, industry rank, etc.) of such activities. EQUITIES MEDIA ACQUISTION CORP INC. 10 (3) Please provide the following information concerning your financial experience. 3.1 Indicate by check mark which of the following categories best describes the extent of your prior experience in the areas of investment listed below: Substantial Experience Limited Experience No Experience Marketable Securities X Private Placements X Limited Partnerships X Initial Public Offering X 3.2 Indicate by check mark whether or not you maintain any of the following types of accounts over which you, rather than a third party, exercise investment discretion, and the length of time you have maintained each type of account. Securities (cash) Yes XNo Number of years20 Securities (margin)Yes
